                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

    IN RE NATIONAL PRESCRIPTION                              MDL No. 2804
    OPIATE LITIGATION
                                                             Case No. 17-md-2804
    This document relates to:
                                                             Hon. Dan Aaron Polster
    All Cases


     MALLINCKRODT’S RESPONSE POSITION PAPER REGARDING DOCUMENTS
              PREVIOUSLY REDACTED OR FILED UNDER SEAL

          Mallinckrodt LLC, SpecGx LLC, and Mallinckrodt plc1 (“Mallinckrodt”) write in

accordance with the Court’s June 24, 2019 Order Regarding ARCOS Data2 and Documents

Previously Filed Under Seal, ECF No. 1725 (the “Order”), to respond to Plaintiffs’ July 15, 2019

Position Paper filed pursuant to that Order (“Plaintiffs’ Position Paper”). See ECF No. 1841.

Plaintiffs’ Position Paper addresses two docket entries, ECF Nos. 1812 and 1682, containing

Mallinckrodt’s confidential information. For the reasons stated below, Mallinckrodt respectfully

submits that limited portions of those documents should remain under seal.

I.        ECF NO. 1812

          As disclosed in Plaintiffs’ Position Paper, Plaintiffs filed ECF No. 1812 (Plaintiffs’

Opposition to Mallinckrodt plc’s Motion to Dismiss for Lack of Personal Jurisdiction and

accompanying exhibits) with “a small number of redactions” agreed upon following a meet and

confer process that Special Master Cohen directed the parties to undertake, as laid out in the


1
  Mallinckrodt plc is an Irish company that is not subject to and contests personal jurisdiction for the reasons
explained in its pending motion to dismiss for lack of personal jurisdiction; it is specially appearing for this Response
Position Paper, and, thus, it does not waive and expressly preserves its pending personal jurisdiction challenges.
2
  The Order directs relevant entities to submit position papers addressing: (1) the Protective Orders regarding ARCOS
data and Suspicious Order Reports and (2) any documents previously filed with redactions or under seal.
Mallinckrodt’s position regarding ARCOS data and Suspicious Order Reports is set forth in ECF No. 1807, the
Defendants’ “Position Paper” Regarding ARCOS and Suspicious Order Reports Protective Order. See also ECF No.
1832. Thus, documents redacted or filed under seal containing ARCOS data and Suspicious Order Reports are not
addressed in this Response Position Paper, which addresses Mallinckrodt’s confidential information.
Directions Regarding Filing of Briefs Under Seal. See ECF Nos. 1719, 1813. Plaintiffs agree that

these redactions are appropriate,3 and accordingly Mallinckrodt requests that these redactions

remain under seal.

II.      ECF NO. 1682

         Mallinckrodt similarly requests that limited portions of paragraph 1003 in ECF No. 1682

(Joint and Third Amended Complaint filed by Cabell County Commission and City of Huntington)

remain under seal. These portions contain specific details regarding Mallinckrodt’s suspicious

order monitoring algorithm, details which do not merely “reveal ‘competitively-sensitive financial

and negotiating information,’” but rather reveal bona fide trade secrets that Mallinckrodt has

developed and tested through years of effort. See Kondash v. Kia Motors America, Inc., 767 Fed.

Appx. 635, 639 (6th Cir. 2019) (citation omitted). If those details were revealed, Mallinckrodt would

suffer a serious injury to its suspicious order monitoring program, which could potentially be

weakened if these closely-held algorithm details were publicly disclosed. Maintaining this

information under seal is furthermore in the public’s interest, as revealing details concerning

Mallinckrodt’s suspicious order monitoring algorithm could potentially enable unscrupulous

actors to evade anti-diversion controls.4

         Mallinckrodt’s proposed redactions are “narrowly tailored” to conceal only a handful of

words in one paragraph that would harm Mallinckrodt – and, potentially, the public – if unsealed,

i.e. the numerical algorithm component of Mallinckrodt’s suspicious order monitoring program,

while leaving the remainder of the 1603-paragraph complaint unredacted. A redacted version of



3
  Specifically, Mallinckrodt’s compelling reason for the redactions is to protect the confidentiality of material non-
public information regarding Mallinckrodt’s recent strategic business decisions, and to comply with the Court’s orders
regarding ARCOS data.
4
  Revealing this information also contradicts Plaintiffs’ own purported reasons for bringing these lawsuits.
Mallinckrodt is puzzled as to why Plaintiffs are fighting to unseal information that could potentially increase the risk
of diversion.

                                                           2
ECF No. 1682 would thus still allow the public insight into Plaintiffs’ claims and allegations, for

example, regarding the alleged deficiencies of Mallinckrodt’s suspicious order monitoring

program.

                                        CONCLUSION

       For the foregoing reasons, Mallinckrodt respectfully requests that the Court maintain the

limited redactions in ECF No. 1812, as agreed upon with Plaintiffs at Special Master Cohen’s

direction, and allow limited portions of ECF No. 1682 to remain under seal.


Dated: July 29, 2019                                  Respectfully submitted,

                                                      /s/ Brien T. O’Connor
                                                       Brien T. O’Connor
                                                       Andrew J. O’Connor
                                                       ROPES & GRAY LLP
                                                       Prudential Tower
                                                       800 Boylston St.
                                                       Boston, MA 02199-3600
                                                       (617) 235-4650
                                                       Brien.O’Connor@ropesgray.com
                                                       Andrew.O’Connor@ropesgray.com

                                                      Counsel for Defendants Mallinckrodt LLC
                                                      and SpecGx LLC, and specially appearing
                                                      Defendant Mallinckrodt plc




                                                3
                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 29th day of July 2019, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF System. Copies will be served upon counsel of

record by, and may be obtained through, the Court CM/ECF System.

                                                   /s/ Brien T. O'Connor
                                                   Brien T. O’Connor




                                              4
